DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Specification
The amendment to the title has been accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-8, 11, 13, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (Pub. No. US 2014/0068183).

Claim 1:
Joshi et al. disclose data processing circuitry comprising: 
packet reception circuitry configured to receive a data communication packet with a storage classification from another data processing circuitry configured to operate as sending circuitry, the data communication packet including at least payload data and a target address for storage of the payload data, the packet reception circuitry configured to detect the storage classification in the received data communication packet [figs. 1-2; par. 0033-0034, 0036, 0042, 0044, 0060, 0074 – A write I/O is received to write data at an address. The underlying hardware of the storage client(s) functions as the sending circuitry and the underlying hardware of the storage module (CMS), which may be separate from the hardware of the storage client(s), functions as the packet reception circuitry. The write request may explicitly include a particular level of persistence (i.e. storage classification). (“The storage module may be configured to select a level of persistence for I/O requests according to properties of the I/O requests, which may include, but are not limited to, an explicit request for a particular level of persistence included and/or associated with the I/O request” … “In response to a request to write data (e.g., a write I/O request 116), the CMS 220 may determine whether data pertaining to the request has been admitted into the virtual machine cache 213, as described above (e.g., by determining whether there is a cache tag 221 corresponding to the I/O request 116).”)]; and 
storage control circuitry to control writing of the payload data of the data communication packet by one or more storage devices selected from a set of two or more candidate storage devices each addressable by the target address, the storage control circuitry being responsive to the storage classification detected by the packet reception circuitry and to respective persistence properties associated with the set of two or more candidate storage devices [figs. 1-2, 6; pars. 0032, 0042, 0058, 0071, 0073-0074 – Data is stored to volatile or non-volatile storage according to the persistence level of the I/O request. The request may include a persistence level or the persistence level may be derived from the request. (“The storage module may be configured to select a level of persistence for 1/0 requests according to properties of the I/O requests, which may include, but are not limited to, an explicit request for a particular level of persistence included and/or associated with the I/O request” … “Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)].

Claim 3 (as applied to claim 1 above):
Joshi et al. disclose the data processing circuitry, in which the set of two or more candidate storage devices comprises: 
at least one persistent storage device, a persistent storage device being a non-volatile storage device to store data in response to a data handling process such that the data can be accessed after termination of the data handling process [figs. 1-2, 6; pars. 0032, 0058, 0071, 0073-0074 – Data may be stored to non-volatile storage. (“Different levels of persistence may, therefore, comprise storing data on different types of storage device(s) and/ or storage media, such as volatile memory, non-volatile storage media (e.g., magnetic, optical, tape, solid-state, or the like), or the like; storing data in different storage configurations, such as different RAID levels, mirroring configurations, parity configurations, and so on; and/or storing data in one or more different modes, such as different ECC encodings, encryption levels, caching modes, atomicity, verification, and so on.”)]; 
and at least one non-persistent storage device [figs. 1-2, 6; pars. 0032, 0058, 0071, 0073-0074 – Data may be stored to volatile storage. (“Different levels of persistence may, therefore, comprise storing data on different types of storage device(s) and/ or storage media, such as volatile memory, non-volatile storage media (e.g., magnetic, optical, tape, solid-state, or the like), or the like; storing data in different storage configurations, such as different RAID levels, mirroring configurations, parity configurations, and so on; and/or storing data in one or more different modes, such as different ECC encodings, encryption levels, caching modes, atomicity, verification, and so on.”)].

Claim 4 (as applied to claim 3 above): 
Joshi et al. disclose,
the data processing circuitry, in which the at least one non-persistent storage device comprises a cache memory [figs. 1-2, 6; pars. 0058, 0071, 0073-0074 – Data may be stored in the virtual machine cache. (“Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)].

Claim 6 (as applied to claim 3 above):
Joshi et al. disclose, 
the data processing circuitry, comprising at least two persistent storage devices and/or at least two non-persistent storage devices [pars. 0032-0033 – Data may be stored according to a RAID configuration. (“The level of persistence of an operation may pertain to: the storage device( s) and/or storage media to use to service the I/O request (e.g., volatile memory or non-volatile storage media), the configuration of the selected storage device(s) and/or media (e.g., redundant array of inexpensive disks (RAID) level, just a bunch of disks (JBOD) configuration, mirroring, or the like), the storage mode and/or format for the 1/0 request (e.g., write-through cache mode, ephemeral cache mode, ECC encoding, or the like), and so on.”)].

Claim 7 (as applied to claim 1 above):
Joshi et al. disclose the data processing circuitry, in which the storage control circuitry is configured: 
when the storage classification indicates a non-persistent classification and when the set of two or more candidate storage devices comprises at least one non-persistent storage device, to write the payload data to the at least one non-persistent storage device [figs. 1-2, 6; pars. 0058, 0071, 0073-0074 – Data may be stored in the virtual machine cache. (“Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)]; and 
when the storage classification indicates a persistent classification and when the set of two or more candidate storage devices comprises at least one persistent storage device, to write the payload data to the at least one persistent storage device [figs. 1-2, 6; pars. 0058, 0071, 0073-0074 – Data may written to persistent storage. (“Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)].

Claim 8 (as applied to claim 7 above):
Joshi et al. disclose,
the data processing circuitry, in which the storage control circuitry is configured, when the storage classification indicates a dual classification and when the set of two or more candidate storage devices comprises at least one non-persistent storage device and at least one persistent storage device, to write the payload data to the at least one non-persistent storage device and to the at least one persistent storage device [figs. 1-2, 6; pars. 0058, 0071, 0073-0074 – Data may written to cache and persistent storage. (“Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)].

Claim 11:
Joshi et al. disclose data processing circuitry comprising: 
generator circuitry configured to generate a data communication packet comprising at least payload data and a target address for storage, by another data processing circuitry configured to operate as recipient circuitry, of the payload data [figs. 1-2; par. 0033-0034, 0036, 0042, 0044, 0060, 0073-0074 – A write I/O is generated to write data at an address. The underlying hardware of the storage client(s) functions as the generator circuitry and the underlying hardware of the storage (i.e. cache and persistent storage), functions as the recipient circuitry. The write request may explicitly include a particular level of persistence (i.e. storage classification). (“The storage module may be configured to select a level of persistence for I/O requests according to properties of the I/O requests, which may include, but are not limited to, an explicit request for a particular level of persistence included and/or associated with the I/O request” … “In response to a request to write data (e.g., a write I/O request 116), the CMS 220 may determine whether data pertaining to the request has been admitted into the virtual machine cache 213, as described above (e.g., by determining whether there is a cache tag 221 corresponding to the I/O request 116).”)]; 
control circuitry configured to determine, based on an indication of a required storage classification at the other data processing circuitry, a storage classification for the payload data of the data communication packet, the determined storage classification indicating a degree of persistence to be applied to that payload data by the other data processing circuitry [figs. 1-2, 6; pars. 0032, 0042, 0058, 0071, 0073-0074 – The persistence level of the I/O request is determined. The request may include a persistence level or the persistence level may be derived from the request. The storage module (CMS) receives the I/O request and determines how the data is to be stored. (“The storage module may be configured to select a level of persistence for 1/0 requests according to properties of the I/O requests, which may include, but are not limited to, an explicit request for a particular level of persistence included and/or associated with the I/O request” … “Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)]; and 
packet transmission circuitry configured to transmit the data communication packet with the determined storage classification to the other data processing circuitry [figs. 1-2, 6; pars. 0058, 0071, 0073-0074 – Data is stored to volatile or non-volatile storage according to the persistence level of the I/O request. The storage module (CMS) communicates the data to storage. (“Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)].

Claim 13 (as applied to claim 11 above):
Joshi et al. disclose the data processing circuitry, in which the control circuitry is configured: 
to determine the storage classification to be a non-persistent classification, indicating a request to the other data processing circuitry to write the payload data to at least one non-persistent storage device [figs. 1-2, 6; pars. 0032, 0058, 0071, 0073-0074 – Data may be stored to volatile storage according to the persistence level of the I/O request. (“Different levels of persistence may, therefore, comprise storing data on different types of storage device(s) and/ or storage media, such as volatile memory, non-volatile storage media (e.g., magnetic, optical, tape, solid-state, or the like), or the like; storing data in different storage configurations, such as different RAID levels, mirroring configurations, parity configurations, and so on; and/or storing data in one or more different modes, such as different ECC encodings, encryption levels, caching modes, atomicity, verification, and so on.”)]; or 
to determine the storage classification to be a persistent classification, indicating a request to the other data processing circuitry to write the payload data to at least one persistent storage device [figs. 1-2, 6; pars. 0032, 0058, 0071, 0073-0074 – Data may be stored to non-volatile storage according to the persistence level of the I/O request. (“Different levels of persistence may, therefore, comprise storing data on different types of storage device(s) and/ or storage media, such as volatile memory, non-volatile storage media (e.g., magnetic, optical, tape, solid-state, or the like), or the like; storing data in different storage configurations, such as different RAID levels, mirroring configurations, parity configurations, and so on; and/or storing data in one or more different modes, such as different ECC encodings, encryption levels, caching modes, atomicity, verification, and so on.”)].

Claim 16 (as applied to claim 11 above):
Joshi et al. disclose, 
the data processing circuitry, comprising data processing circuitry configured, in response to execution of processing instructions by the data processing circuitry, to provide the payload data to the generator circuitry and to provide the indication of the required storage classification to the control circuitry [figs. 1-2, 6; pars. 0058, 0071, 0073-0074 – Data is generated and provided with an I/O request to store the data. The I/O request includes properties to indicate the persistence level required for the I/O request. (“Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)].

Claim 18 (as applied to claim 11 above):
Joshi et al. disclose,
the data processing circuitry, in which the control circuitry is configured to select a classification between at least two persistent storage devices and/or at least two non-persistent storage devices at the other data processing circuitry [pars. 0032-0033 – Data may be stored according to a RAID configuration (i.e. data is stored to cache or RAID storage). (“The level of persistence of an operation may pertain to: the storage device( s) and/or storage media to use to service the I/O request (e.g., volatile memory or non-volatile storage media), the configuration of the selected storage device(s) and/or media (e.g., redundant array of inexpensive disks (RAID) level, just a bunch of disks (JBOD) configuration, mirroring, or the like), the storage mode and/or format for the 1/0 request (e.g., write-through cache mode, ephemeral cache mode, ECC encoding, or the like), and so on.”)].

Claim 19:
Joshi et al. disclose a data processing apparatus comprising: 
first data processing circuitry [figs. 1-2; 2A-2B; 6; Par. 0035-0037 – Computing environment]; 
second data processing circuitry [figs. 1-2; 6; Par. 0035-0037 – Storage module]; 
interconnect circuitry to provide a data connection at least for the transmission of data communication packets between the first data processing circuitry and the second data processing circuitry [figs. 1-2; 6; Par. 0035-0037 – “Alternatively, or in addition, portions of the storage module 130 may be implemented separately from the computing environment 110; for example, portions of the storage module 130 may be connected using a system bus, such as a peripheral component interconnect express (PCI-e) bus, a Serial Advanced Technology Attachment (serial ATA) bus, universal serial bus (USB) connection, an Institute of Electrical and Electronics Engineers (IEEE) 1394 bus (Fire Wire), an external PCI bus, Infiniband, communication network 105, or the like.”]; and 
data storage circuitry comprising a set of two or more candidate storage devices associated with one or both of the first data processing circuitry and the second data processing circuitry, each of the set of two or more candidate storage devices being addressable by a target address [par. 0038 – “The storage resources 140A-N may include different types of storage device(s) and/or storage media in various configurations. The storage resources 140A-N may include, but are not limited to, volatile storage resources, such as volatile memory (DRAM), processor cache, and the like; non-volatile storage resources, such as magnetic hard drives, optical storage media, solid-state storage media, and the like; cache resources; and so on. Accordingly, the storage resources 140A-N may include, but are not limited to, flash memory, nano random access memory (nano RAM or NRAM), nanocrystal wire-based memory, silicon-oxide based sub-10 nanometer process memory, graphene memory, Silicon-Oxide-Nitride-Oxide-Silicon (SONOS), Resistive Random-Access Memory (RRAM), Programmable Metallization Cell (PMC), Conductive-Bridging RAM (CBRAM), Magneto-Resistive RAM (MRAM), Dynamic RAM (DRAM), Phase change RAM (PRAM), magnetic media (e.g., one or more hard disks), optical media, or the like.”]; 
in which at least one of the first data processing circuitry and the second data processing circuitry is configured to operate as sending circuitry comprising generator circuitry configured to generate a data communication packet comprising at least payload data and the target address for storage, by another of the first data processing circuitry and the second data processing circuitry acting as recipient circuitry, of the payload data; control circuitry configured to determine, based on an indication of a required storage classification at the recipient circuitry, a storage classification for the payload data of the data communication packet, the determined storage classification indicating a degree of persistence to be applied to that payload data by the recipient circuitry; and packet transmission circuitry configured to transmit the data communication packet with the determined storage classification to the recipient circuitry [figs. 1-2, 6; pars. 0032, 0042, 0058, 0071, 0073-0074 – Data is stored to volatile or non-volatile storage according to the persistence level of the I/O request. The request may include a persistence level or the persistence level may be derived from the request. (“The storage module may be configured to select a level of persistence for 1/0 requests according to properties of the I/O requests, which may include, but are not limited to, an explicit request for a particular level of persistence included and/or associated with the I/O request” … “Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)]; and 
in which at least one of the first data processing circuitry and the second data processing circuitry is configured to operate as recipient circuitry comprising packet reception circuitry configured to receive the data communication packet with the storage classification from another of the first data processing circuitry and the second data processing circuitry acting as sending circuitry, the packet reception circuitry configured to detect the storage classification in the received data communication packet; and storage control circuitry configured to control writing of the payload data of the data communication packet by one or more storage devices selected from the set of two or more candidate storage devices, the storage control circuitry being responsive to the storage classification detected by the packet reception circuitry packet and to respective persistence properties associated with the set of two or more candidate storage devices [figs. 1-2, 6; pars. 0032, 0042, 0058, 0071, 0073-0074 – Data is stored to volatile or non-volatile storage according to the persistence level of the I/O request. The request may include a persistence level or the persistence level may be derived from the request. The storage module (CMS) may receive the request with the specified persistence level and determine how to store the data. (“The storage module may be configured to select a level of persistence for 1/0 requests according to properties of the I/O requests, which may include, but are not limited to, an explicit request for a particular level of persistence included and/or associated with the I/O request” … “Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Pub. No. US 2014/0068183) as applied to claims 1 and 11 above, respectively, and further in view of Burstein et al. (Pub. No. US 2017/0255559).

Claim 2 (as applied to claim 1 above):
Joshi et al. disclose all the limitations above but do not specifically disclose:
the data processing circuitry, in which the packet reception circuitry is configured to detect the storage classification as a predetermined data field of the data communication packet [pars. 0058, 0071 - Joshi et al. disclose determining persistence levels for I/O requests and that the cache tag data structure may further comprise a persistence metadata field but do not specifically disclose that the I/O request itself includes persistence metadata.].
In the same field of endeavor, Burstein et al. disclose:
the data processing circuitry, in which the packet reception circuitry is configured to detect the storage classification as a predetermined data field of the data communication packet [pars. 0014, 0031 – “There is additionally provided, in accordance with an embodiment of the invention, a memory device, including a target memory, having a memory address space, and a volatile buffer memory, which is coupled to receive data written over a bus in transaction packets to the memory device for storage in specified addresses within the memory address space, each transaction packet including a transaction descriptor, which includes a flush flag.” … “Some of the embodiments described hereinbelow make use of a "persistence flag," but this term, as well, should be understood as one example of a "flush flag," which is used to mark the data in a given transaction for immediate flushing, as described hereinbelow.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joshi et al. to include presence flags, as taught by Burstein et al., in order to provide a simple means for classifying write requests.

Claim 12 (as applied to claim 11 above):
Joshi et al. disclose all the limitations above but do not specifically disclose,
the data processing circuitry, in which the generator circuitry is configured to represent the storage classification by a predetermined data field of the data communication packet.
In the same field of endeavor, Burstein et al. disclose,
the data processing circuitry, in which the generator circuitry is configured to represent the storage classification by a predetermined data field of the data communication packet [pars. 0014, 0031 – “There is additionally provided, in accordance with an embodiment of the invention, a memory device, including a target memory, having a memory address space, and a volatile buffer memory, which is coupled to receive data written over a bus in transaction packets to the memory device for storage in specified addresses within the memory address space, each transaction packet including a transaction descriptor, which includes a flush flag.” … “Some of the embodiments described hereinbelow make use of a "persistence flag," but this term, as well, should be understood as one example of a "flush flag," which is used to mark the data in a given transaction for immediate flushing, as described hereinbelow.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joshi et al. to include presence flags, as taught by Burstein et al., in order to provide a simple means for classifying write requests.

Claim 14 (as applied to claim 12 above):
Joshi et al. disclose,
the data processing circuitry, in which the storage control circuitry is configured to determine the storage classification to be a dual classification, indicating a request to the other data processing circuitry to write the payload data to at least one non-persistent storage device and to at least one persistent storage device [figs. 1-2, 6; pars. 0058, 0071, 0073-0074 – Data may written to cache and persistent storage according to the persistence level of the I/O request. (“Step 103 may comprise determining a persistence level for the I/O request 116. Step 103 may comprise the persistence level module 134 determining a persistence level for the I/O request 116 based on a persistence level policy 135, which may include, but is not limited to, persistence level criteria, properties of the I/O request 116, inferences drawn from the I/O request 116, profiling metadata, and so on.” … “The persistence metadata field may comprise metadata pertaining to the persistence level of the cache tag 221, which may include, but is not limited to, the cache mode for the cache tag 221 (e.g., writethrough, write-back, ephemeral, or other cache configuration or mode), the primary storage resource(s) 240B-N associated with the cache tag 221, and so on.” … “For example, the persistence level of the I/O request 116 may specify that the data is to be stored in an ephemeral cache mode, such that the data is written to the virtual machine cache 213 and is not written-through to the primary storage resource 240B.”)].

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Pub. No. US 2014/0068183) as applied to claims 1 and 11 above, respectively, and further in view of Madhusudana et al. (Pub. No. US 2014/0359266).

Claim 5 (as applied to claim 3 above):
Joshi et al. disclose all the limitations above but do not specifically disclose:
the data processing circuitry being configured to provide configuration data indicating a number of persistent storage devices and//or a number of non-persistent storage devices to the other data processing circuitry.
In the same field of endeavor, Madhusudana et al. disclose:
the data processing circuitry being configured to provide configuration data indicating a number of persistent storage devices and//or a number of non-persistent storage devices to the other data processing circuitry [par. 0003 – “When a storage system first boots, the storage controller performs a discovery operation in order to establish communication with the storage devices and determine the topology of storage devices in the system (e.g., number of devices, device properties, etc.) When a reboot of the storage system occurs, the host waits for the storage controller to complete the discovery process and report the topology to the host.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joshi et al. to include reporting storage topology, as taught by Madhusudana et al., in order to allow the host to know the storage available for use.

Claim 17 (as applied to claim 11 above):
Joshi et al. disclose all the limitations above but do not specifically disclose,
the data processing circuitry being responsive to configuration data indicating a number of persistent storage devices and//or a number of non-persistent storage devices at the other data processing circuitry.
In the same field of endeavor, Madhusudana et al. disclose,
the data processing circuitry being responsive to configuration data indicating a number of persistent storage devices and//or a number of non-persistent storage devices at the other data processing circuitry [par. 0003 – “When a storage system first boots, the storage controller performs a discovery operation in order to establish communication with the storage devices and determine the topology of storage devices in the system (e.g., number of devices, device properties, etc.) When a reboot of the storage system occurs, the host waits for the storage controller to complete the discovery process and report the topology to the host.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joshi et al. to include reporting storage topology, as taught by Madhusudana et al., in order to allow the host to know the storage available for use.

Claims 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Pub. No. US 2014/0068183) as applied to claims 3 and 13 above, respectively, and further in view of Burstein et al. (Pub. No. US 2017/0255559).

Claim 9 (as applied to claim 3 above):
Joshi et al. disclose all the limitations above but do not specifically disclose,
the data processing circuitry, in which the storage control circuitry is configured, in response to a flush command received from the sending circuitry in respect of the target address, to execute the flush command by writing data at the target address from the at least one non-persistent storage device to the at least one persistent storage device.
In the same field of endeavor, Burstein et al. disclose:
the data processing circuitry, in which the storage control circuitry is configured, in response to a flush command received from the sending circuitry in respect of the target address, to execute the flush command by writing data at the target address from the at least one non-persistent storage device to the at least one persistent storage device [pars. 0058-0059 – A flush request may be submitted. (“Following RDMA write work request 72, the CPU of host computer 24 submits an RDMA flush work request 82 to NIC 39, causing NIC 39 to transmit an RDMA flush packet 84 to NIC 38.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joshi et al. to include flush requests, as taught by Burstein et al., in order to give the host control over when data is flushed to persistent storage.

Claim 10 (as applied to claim 9 above):
Burstein et al. disclose,
the data processing circuitry, in which the circuitry is configured to send an acknowledgement to the other data processing circuitry in response to execution of the flush command [par. 0059 – “Upon completion of the flush, the memory controller returns a flush notification 88 over bus 34 to NIC 38, indicating that the data have been flushed as required. NIC 38 then returns a flush acknowledgment 90 to NIC 39, which then issues a flush completion report 92 to the CPU of host computer 24.”].

Claim 15 (as applied to claim 13 above):
Joshi et al. disclose all the limitations above but do not specifically disclose,
the data processing circuitry, in which the control circuitry is configured to generate a flush command to the data processing circuitry in respect of the target address, to request the other data processing circuitry to write data at the target address from at least one non-persistent storage device to at least one persistent storage device.
In the same field of endeavor, Burstein et al. disclose,
the data processing circuitry, in which the control circuitry is configured to generate a flush command to the data processing circuitry in respect of the target address, to request the other data processing circuitry to write data at the target address from at least one non-persistent storage device to at least one persistent storage device [pars. 0058-0059 – A flush request may be submitted. (“Following RDMA write work request 72, the CPU of host computer 24 submits an RDMA flush work request 82 to NIC 39, causing NIC 39 to transmit an RDMA flush packet 84 to NIC 38.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joshi et al. to include flush requests, as taught by Burstein et al., in order to give the host control over when data is flushed to persistent storage.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Pub. No. US 2014/0068183) as applied to claim 3 above, and further in view of Ha (Pub. No. US 2005/0270109).

Claim 20 (as applied to claim 19 above):
Joshi et al. disclose all the limitations above but do not specifically disclose,
the data processing apparatus, comprising a single integrated circuit substrate by which at least the first data processing circuitry and the second data processing circuitry are implemented.
In the same field of endeavor, Ha et al. disclose:
the data processing apparatus, comprising a single integrated circuit substrate by which at least the first data processing circuitry and the second data processing circuitry are implemented [par. 0002 – “Generally, a system on chip (SoC) has been developed for integrating all the functions of an end product, e.g., a computer system, in a single chip. That is, the SoC integrates all components of the computer system into the single chip.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joshi et al. to include a single integrated circuit, as taught by Ha, in order to reduce the size of the system.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 

Applicant argues that the drawing correspond to different embodiments and one of ordinary skill in the art would not find it obvious to combine features of the different embodiments.
Examiner submits that the figures depict minor variations of the same invention.  The same reference numbers are used and references are made between figures (i.e. “The storage clients 106 may be local to the virtual machine 208A, may be hosted within other virtual machines 208B-N deployed on the host 202, and/or may operate on other computing devices ( e.g., on other hosts and/or remote computing environments, such as the remote storage client 106E of FIG. 1B).” [par. 0062]).

Applicant argues that Joshi et al. to not disclose packet-based communication.
Examiner submits that “packet” has been interpreted as a unit of data that is transmitted between different elements. As such, the I/O requests and associated data correspond to the claimed “packets”.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the argument that Joshi’s storage module does not use, process, manipulate, analyze or otherwise work with the data items.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Processing circuitry is claimed, however, the claims do not appear to any processing other than receiving, classifying, and storing data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



22 October 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139